PER CURIAM:
Larry Oneal Pierce appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we affirm the appeal for the reasons stated by the district court. Pierce v. Bergamine, No. 5:10-ct-03060-D (E.D.N.C. Jan. 24, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.